Liddell, J.
The defendant was tried and convicted of the crime of embezzlement, on the 20th of December, 1887; and thereupon moved the court for a new trial, for the reason that the verdict was contrary to the law and the evidence, and on the further ground of newly discovered evidence, material to the defense. The motion being denied, and the accused sentenced, he appeals from the judgment, and we are now called upon to review the rulings complained of. The court has not had the benefit of brief or oral argument from either side; and we here desire to express our disapproval of the practice of appealing criminal cases to this court, and then neglecting to comply with the rule, which requires a statement of points and authorities relied on for appellant. Much labor and time will be saved'to the court by observing this rule. Our attention not being called to any error relied on by the defendant for reversal, we have carefully examined the record, and find that the rulings of the trial judge were correct and in accordance with the law in every respect. The indictment is perfectly good, the verdict is responsive to the evidence, and we are satisfied that the defendant has had a fair and impartial trial. The judgment of the lower court is affirmed.

Judgment affirmed.

McConnell, C. J., and Bach, J., concur.